DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 17 March 2017. However, applicant has not filed a certified copy of the JP 2017/011068 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of continuously performed analyses" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data" collected in the analysis in line 8.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funada et al. (JP 2005127814A, cited from English translation provided by Espacenet).
In regards to claim 1, Funada discloses a data-processing device (chromatographic analyzer) ([0001]) to be used for a chromatograph including a column (chromatographs) ([0010]-[0011]), a sample-introducing section configured to introduce a sample into the column (sample introduction unit that introduces a sample into the sample separation unit) ([0009]), and a detector (detection unit) ([0009], [0011]) configured to detect a component in the sample that has flown through the column (the detection unit sequentially detects the sample components temporally separated while passing through the sample separation unit) ([0011]), the data-processing device comprising: 
a) an input section 83 (see figure 1) configured to allow a user to input information (the analyst (operator) sets the analysis condition using the input unit 83) ([0022]) of a schedule table for a plurality of analyses to be performed under different conditions (FIG. 5 is an example of a schedule table in LC analysis. In this table, one line corresponds to one analysis, and the information such as sample number, sample injection amount, analysis condition (method) file name, etc. is included in one line) (see figure 5, [0004]), the schedule table describing 
a1) an analysis condition of each analysis including a combination of values of a plurality of control parameters (Sample1.met, Sample2.met, etc.) (see figure 5, [0004])), 
a2) an order of execution of the plurality of analyses (samples are sequentially selected according to the schedule) ([0004], see figure 5), and 
a3) information for identifying a sample to be subjected to each analysis (see figure 5, columns 1-3); 
b) a control means 7 (system controller) configured to operate the sample-introducing section according to the schedule table (control unit 8b sets the number n of analysis executions to 1 and sends a control signal to each unit of the analysis unit A via the system controller 7… In response to this, the automatic sample injection unit 3 operates to inject a sample into the eluent…) (see figure 1, [0011], [0022]); 
c) a chromatogram creating means (RAM 81 and data processing unit 8a) (see figure 1) configured to sequentially receive a series of data collected with the detector during two or more analyses among the plurality of analyses described in the schedule table (detection data during the period until and the time tn for each sample injection are stored in the RAM 81, [0025], see figure 1) and to create a joint chromatogram (see figure 2) from the series of data if the two or more analyses are scheduled to be continuously performed for a same sample (as shown in figure 2, P11, P12 and P13 are detected in the chromatogram based on time t1 (=0), and P21, P22, and P23 are detected in the chromatogram based on time t2. Then, P31, P32, and P33 are detected in the chromatogram based on time t3, and the peak top height and peak area are calculated) ([0026], see figures 1-2); and 
d) a display means configured to display the joint chromatogram (the result is displayed on the display part 84 with a chromatogram (step S11)) ([0027], see figures 1-2).
	In regards to claim 2, Funada discloses a data processing device for a chromatograph wherein the chromatogram creating means is configured to create the joint chromatogram which changes with a progress of the plurality of continuously performed analyses (as shown in figure 2, P11, P12 and P13 are detected in the chromatogram based on time t1 (=0), and P21, P22, and P23 are detected in the chromatogram based on time t2. Then, P31, P32, and P33 are detected in the chromatogram based on time t3, and the peak top height and peak area are calculated) ([0026], see figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Funada, as applied to claim 1 above, in view of Katsuyama (US 2015/0066388).
	In regards to claim 3, Funada discloses a data processing device for a chromatograph wherein the chromatograph includes a chromatography column 4, a mobile-phase passage into which a sample is to be introduced by the sample-introducing section (the eluent is sucked from the eluent (mobile phase) tank 1 by the operation of the liquid feed pump 2 and supplied to the column 4 through the automatic sample injection unit 3) ([0019], see figure 1).
	However, Funada is silent on a data processing device for a chromatograph wherein the chromatograph includes a plurality of columns, and a switching means configured to connect the mobile-phase passage to one of the plurality of columns, and the control means is configured to operate the switching means according to the schedule table.
	Katsuyama discloses the analogous art of a control device for automatic analysis including an analysis parameter file that generates an analysis schedule table (abstract) utilizing analytical equipment such as liquid chromatographs or gas chromatographs ([0001]). Katsuyama teaches that in the art of liquid chromatographic analysis, multiple analyses are performed on the same sample wherein the eluent and column types may be varied to find the optimal analytical parameters for said sample ([0005]); and 
providing two columns in eight combinations is enabled by providing a switching means (eluent switching valves 13 and 17; channel switching valve 43) (see figure 1) enables selection of the appropriate eluent (11a or 11b and 15a or 15b) and selectively connecting the appropriate column (general purpose column 41 or ultra high speed analytical column 42) with the mobile-phase channel (eluent channel) ([0030], see figure 1); and
providing a schedule table may specify the configuration of the switching means to select the desired column (column switching valve 43; general purpose column 41 or ultra high speed analytical column 42) and desired mobile-phase (channel switching valve 43; eluent switching valves 13 and 17) ([0037]; see figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed device of Funada to include wherein the chromatograph includes a plurality of columns for the benefit of finding the optimal analytical parameters for a given sample (Katsuyama: [0005]), and a switching means configured to connect the mobile-phase passage to one of the plurality of columns for the benefit of selecting the appropriate column and or appropriate mobile-phase (Katsuyama: [0030]), and the control means is configured to operate the switching means according to the schedule table for the benefit of selecting the appropriate column and or mobile-phase (Katsuyama: [0037]).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Funada, as applied to claim 1 above, in view of Gamble et al. (US Patent No. 7,178,386, Iss. 20 February 2007), hereinafter Gamble.
	In regards to claim 4, Funada discloses an individual-chromatogram-data creating means (RAM 81 and data processing unit 8a) (see figure 1) configured to sequentially receive a series of data collected with the detector during two or more analyses among the plurality of analyses described in the schedule table (detection data during the period until and the time tn for each sample injection are stored in the RAM 81, [0025], see figure 1) and to create a joint chromatogram (see figure 2) from the series of data if the two or more analyses are scheduled to be continuously performed for a same sample (as shown in figure 2, P11, P12 and P13 are detected in the chromatogram based on time t1 (=0), and P21, P22, and P23 are detected in the chromatogram based on time t2. Then, P31, P32, and P33 are detected in the chromatogram based on time t3, and the peak top height and peak area are calculated) ([0026], see figures 1-2); and the individual-chromatogram-data creating means is configured to create the joint chromatogram which changes with a progress of the plurality of continuously performed analyses (as shown in figure 2, P11, P12 and P13 are detected in the chromatogram based on time t1 (=0), and P21, P22, and P23 are detected in the chromatogram based on time t2. Then, P31, P32, and P33 are detected in the chromatogram based on time t3, and the peak top height and peak area are calculated) ([0026], see figures 1-2).
However, Funada is silent on a data processing device for a chromatograph when the information concerning the two or more analyses scheduled to be continuously performed for the same sample in the schedule table includes information concerning a standard component contained in the sample, the chromatogram creating means comprises: 
an individual-chromatogram-data creating means configured to determine, for each analysis in the two or more analyses continuously performed for the same sample, a standard retention time for the analysis from the data collected in the analysis, correct the data based on the standard retention time, and create chromatogram data forming the individual chromatogram corresponding to the analysis; and 
a joint-chromatogram-data creating means configured to compile the individual chromatogram data into entire chromatogram data forming a joint chromatogram corresponding to an entirety of the two or more analyses continuously performed for the same sample.
Gamble discloses the analogous art of a system for correcting retention times in liquid chromatography (abstract). Gamble teaches that data obtained using process regions with slightly different performance characteristics may be corrected or normalized to mitigate such performance differences (col. 14, lines 33-36) and provides a flowchart of a method for correcting retention times comprising determining a standard retention time (step 554: measure a first time for the first component to reach the associated detection region and measure a second time for the second component to reach the associated detection region), deriving at least one correction factor based on the standard retention time (step 555), supplying at least one sample mixture containing a plurality of sample components (step 556), eluting said sample and obtaining raw chromatographic data (step 557), and applying the correction factor to the raw chromatographic data to yield corrected chromatographic data with normalized retention times (step 558).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Funada to include a chromatogram creating means comprising an individual-chromatogram-data creating means configured to determine, for each analysis in the two or more analyses continuously performed for the same sample, a standard retention time for the analysis from the data collected in the analysis, correct the data based on the standard retention time, and create chromatogram data forming the individual chromatogram corresponding to the analysis for the benefit of correcting or normalizing chromatograph data to mitigate performance differences (Gamble: col. 14, lines 33-36; figure 14); and modifying a joint-chromatogram-data creating means to include compiling the individual chromatogram data into entire chromatogram data forming a joint chromatogram corresponding to an entirety of the two or more analyses continuously performed for the same sample for the benefit of yielding corrected chromatographic data with normalized retention times (Gamble: figure 14, step 558; col. 14, lines 33-36).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funada, as applied to claim 1 above, in view of Katsuyama, as applied to claim 3 above, further in view of Zaitsu (JP 2005003558A, cited from English translation provided by SEARCH).
In regards to claim 5, modified Funada-Katsuyama discloses a data processing device for a chromatograph wherein: the plurality of columns include a plurality of kinds of columns which differ from each other in separation characteristics. 
However, Modified Funada-Katsuyama is silent on a data processing device for a chromatograph wherein the plurality of kinds of columns being capable of separating a plurality of kinds of amino acids contained in a sample as well as separating a D-form and an L-form of at least one amino acid in the plurality of kinds of amino acids.
	Zaitsu discloses the analogous art of analyzing isomers contained in a sample by liquid chromatography apparatus (abstract). Zaitsu teaches that most amino acids existing in nature are L-amino acids ([0002]) and that a column-switching high performance liquid chromatography (HPLC) apparatus can separate D-form and L-form amino acids ([0004], [0047]) and said separation can be done quickly minimizing amount of sample to be discarded ([0048]) which is useful in studying the physiological functions of D-amino acid and the synthesis of novel drugs comprising D-amino acids ([0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the data processing device disclosed by the combination of Funada-Katsuyama to include a chromatograph wherein the plurality of kinds of columns being capable of separating a plurality of kinds of amino acids contained in a sample as well as separating a D-form and an L-form of at least one amino acid in the plurality of kinds of amino acids for the benefit of performing a quick separation while minimizing sample to be discarded (Zaitsu: [0004], [0047]) and for the benefit of studying the physiological functions of D-amino acids and synthesizing novel drugs comprising D-amino acids (Zaitsu: [0004]).
	MPEP §2114, Part I instructs that if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. Further, functional language that is not limited to a specific structure covers all devices that are capable of performing the recited function (MPEP §2114, Part IV). Claim 5 does not recite a specific structure beyond a [chromatography] column.
Given the teachings of Funada-Katsuyama-Zaitsu (see above), and in the absence of reciting a specific column (or column packing/material), the prior art demonstrates that chromatography columns are inherently capable of performing amino acid separation. Even if one of ordinary skill in the art were not motivated to utilize the apparatus recited by claim 5 to separate D-form and L-form amino acids (as motivated by Zaitsu above), the teachings of Zaitsu demonstrate that “the plurality of kinds of columns” modified Funada-Zaitsu would at least be “capable of separating a plurality of amino acids contained in a sample as well as separating D-form and an L-form of at least one amino acid in the plurality of kinds of amino acids” and lends little patentable weight over the prior art. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (MPEP §2114, Part II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797